Cuyahoga App. No. 74755. On May 16, 2000, appellee filed a memorandum in response; on August 14, 2000, appellee filed a motion to dismiss; and on September 5, 2000, appellee filed a memorandum opposing motion to strike motion to dismiss. Each document included the names of several attorneys listed as counsel. Peter M. Fishbein, Karen E. Katzman, and James J. Capra, Jr., are not admitted to practice in Ohio and have not sought admission pro hac vice as required by S.Ct.Prac.R. 1(1) and (2). Accordingly,
IT IS ORDERED by the court, sua sponte, effective September 8, 2000, that the names of Peter M. Fishbein, Karen E. Katzman, and James J. Capra, Jr., be, and hereby are, stricken from appellee’s memorandum in response, motion to dismiss, and memorandum opposing motion to strike motion to dismiss, and they shall not be permitted to appear in this case.